 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   CARMEN KRUGER,                                        No. 2:19-cv-0926 KJN
12                         Plaintiff,
13             v.                                          ORDER
14   THORO MOTOR COACH, INC.,
15                         Defendant.
16

17             On June 24, 2019, after all parties consented to the jurisdiction of a United States

18   Magistrate Judge for all purposes pursuant to 28 U.S.C. § 636(c) (ECF Nos. 7, 8), the action was

19   reassigned to the undersigned for all further proceedings and the entry of final judgment. (ECF

20   No. 9.)

21             Accordingly, IT IS HEREBY ORDERED that:

22             1. A status (pre-trial scheduling) conference is set for Thursday August 22, 2019, at

23                  10:00 a.m., in Courtroom No. 25 before the undersigned. All parties shall appear by

24                  counsel or in person if acting without counsel;

25             2. Not later than fourteen (14) days prior to the status conference, the parties shall file a

26                  joint status report briefly describing the case and addressing the following: (a) service

27                  of process; (b) possible joinder of additional parties; (c) any expected or desired

28                  amendment of the pleadings; (d) jurisdiction and venue; (e) anticipated motions and
                                                          1
 1               their scheduling; (f) the report required by Fed. R. Civ. P. 26 outlining the proposed

 2               discovery plan and its scheduling, including disclosure of expert witnesses; (g) future

 3               proceedings, including setting appropriate cut-off dates for discovery and law and

 4               motion, and the scheduling of a pretrial conference and trial; (h) special procedures, if

 5               any; (i) estimated trial time; (j) modifications of standard pretrial procedures due to the

 6               simplicity or complexity of the proceedings; (k) whether the case is related to any

 7               other cases, including bankruptcy; (l) whether a settlement conference should be

 8               scheduled, including whether the parties desire an early settlement conference; (m)

 9               whether counsel will stipulate to the undersigned acting as settlement judge and waive

10               disqualification by virtue of his so acting, or whether they would prefer to have a

11               settlement conference conducted before another judge; (n) whether the case should be

12               briefly stayed and referred to the court’s Voluntary Dispute Resolution Program

13               (“VDRP”) before further significant litigation expenses are incurred; and (o) any other

14               matters that may add to the just and expeditious disposition of this matter; and

15           3. The parties and counsel are cautioned that failure to obey the Federal Rules of Civil

16               Procedure, this court’s Local Rules, or an order of this court may result in dismissal of

17               the action, a default judgment, or any other appropriate sanctions.

18           IT IS SO ORDERED.

19   Dated: July 2, 2019

20
21
     krueg.926
22

23

24

25

26
27

28
                                                       2
